Citation Nr: 0208089	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  99-04 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for leukemia, including 
as due to exposure to herbicides.

2.  Entitlement to service connection for a skin rash, 
including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968, including service in the Republic of Vietnam.

This case first came before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 2001, the 
Board remanded this case in order to obtain additional 
evidence and to address due process concerns.  The case is 
again before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by VA; 
all matters pertinent to VCAA have been satisfactorily 
addressed.

2.  Leukemia is not shown in active service, or within one 
year after separation therefrom.

3.  Leukemia was first manifested many years following the 
veteran's separation from active service and is not shown to 
be related to that service or to possible herbicide exposure 
therein.

4.  A chronic skin rash is not shown in active service; 
chloracne has never been diagnosed.

5.  A chronic skin rash was first manifested many years 
following the veteran's separation from active service and is 
not shown to be related to that service or to possible 
herbicide exposure therein.


CONCLUSIONS OF LAW

1.  Leukemia was not incurred in or aggravated by wartime 
service, nor may leukemia be presumed to have been incurred 
during such service, to include as a result of possible 
herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).

2.  A chronic skin rash was not incurred in or aggravated by 
wartime service, nor may it be presumed to have been incurred 
during such service as a result of herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curium 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also included 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment (November 9, 2000), or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision that is the subject of 
this appeal, the Board nonetheless finds that VA's duties 
have been fulfilled.

First, VA has a duty to notify the appellant and (if one has 
been appointed) his or her representative, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  With regard to 
the instant case, the information and evidence needed is that 
which would demonstrate that the disabilities for which the 
veteran is seeking service connection was incurred during 
service.  Such action was accomplished by means of the denial 
of his claims issued by the RO in October 1998, the Statement 
of the Case issued in January 1999, and the Supplemental 
Statements of the Case issued in March 1999 and August 2001.  
These documents informed him of the relevant criteria, and 
evidence needed, under which service connection for leukemia 
and a skin rash could be granted, and included the provisions 
applicable to the award of service connection for exposure to 
herbicides.  He was also notified of evidence needed through 
Board remand in February 2001, and through letters from VA 
dated in April 2001 seeking additional evidence.  In view of 
these actions by VA, the Board finds that VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed; the discussions in these 
various documents apprised him of the information and 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In the case at hand, the 
appellant has not referenced any obtainable evidence not of 
record that might aid his claim.  As discussed above, VA has, 
through Board remand and letters from both the Board and the 
RO, requested that additional information be furnished.  It 
must be noted that VA's action has included notice to the 
veteran as to the specific information that would support a 
claim for service connection due to herbicide exposure.  No 
evidence was received, subsequent to the Board's remand and 
the April 2001 letters from the RO, from either the appellant 
or his representative; the Board must therefore conclude that 
all pertinent evidence has been obtained, and that no further 
development of the case is warranted.  

VA has satisfied its duties to notify and assist the 
appellant in this case.  The case is ready for review by the 
Board without prejudice to the appellant.  Bernard v. Brown, 
supra.

II.  Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when that 
disability is manifested to a compensable degree within 
(primarily) a year after separation from active duty.  
38 C.F.R. §§ 3.307, 3.309 (2001).  In addition, service 
connection may also be granted for certain disabilities on a 
presumptive basis if a veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. § 3.309(e) (2001); 
see 38 C.F.R. § 3.307(a)(6) (2001) and 38 C.F.R. § 3.307(d) 
(2001).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).


a.  Entitlement to Service Connection for Leukemia

The veteran's service medical records, to include the report 
of his separation medical examination dated in March 1968, 
are devoid of any findings or diagnoses of leukemia.  
Likewise, these records do not show that any medical problem 
later deemed to be a manifestation or symptom of leukemia was 
identified during service.

The medical evidence, in fact, first indicates the presence 
of leukemia in July 1994; a private medical record dated in 
that month shows that the veteran underwent blood work that 
revealed abnormal findings later diagnosed as chronic 
lymphocytic leukemia.  The medical evidence, however, does 
not show that leukemia had been manifested prior to July 
1994; while leukemia is a disorder for which a one-year post-
service presumption can be considered under 38 C.F.R. 
§ 3.309(a), it must be pointed out that the medical evidence 
in this case first demonstrates the presence of leukemia more 
than 26 years following the veteran's separation from 
service.  It must also be noted that this evidence does not 
indicate findings or opinions to the effect that the 
manifestation of leukemia in July 1994 was in any manner 
related to the veteran's period of active service.  38 C.F.R. 
§ 3.303(d) (2001).

Leukemia is not one of the disorders for which presumptive 
service connection can be made under 38 C.F.R. § 3.309(e); 
that is there is no presumption for this disease relative to 
herbicide exposure.  This does not preclude the veteran from 
otherwise demonstrating that the leukemia diagnosed in 1994 
is in fact related to his service or to herbicide exposure.  
See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  
However, it must again be noted that the medical evidence 
does not include any findings whereby the veteran's leukemia 
has been etiologically linked to his period of active 
service, nor are there any such findings showing that his 
leukemia has been deemed to be a product of inservice 
herbicide exposure.

In brief, the medical evidence does not demonstrate that 
leukemia was manifested during service, or within one year 
thereafter.  In addition, the medical evidence does not 
demonstrate that the presence of leukemia in 1994 was in any 
manner related to service, to include potential exposure 
during that service to herbicide agents.  The Board must 
therefore conclude that the preponderance of the evidence is 
against the veteran's claim for service connection for 
leukemia.

b.  Entitlement to Service Connection for a Skin Rash

The veteran's service medical records show that he was 
accorded treatment in January 1967 for a minimal rash on the 
head of his penis, a problem that was attributed to venereal 
disease.  Review of the remainder of his service medical 
records does not reveal that a skin rash that was not 
symptomatic of another disorder was manifested during 
service.  The report of his separation medical examination, 
dated in March 1968, shows that his skin was clinically 
evaluated as normal, and does not reference the inservice 
presence of any skin rash.  On a report of medical history, 
prepared in March 1968 in conjunction with his service 
separation, the veteran specifically denied having or ever 
having had skin disease.

The medical evidence first indicates the presence of a skin 
disorder in approximately 1976; a statement from John R. 
Waserick, M.D., dated in June 1984, shows that the veteran 
was accorded treatment "about 8 years ago" for pigmented 
spots.  The impression was melanosis, type undetermined.  A 
skin biopsy reportedly showed only melanosis without specific 
inflammation.  The medical evidence, however, does not show 
that a skin disorder had been manifested prior to 1976, or 
that its presence at that time was in any manner related to 
the veteran's period of active service.  While a July 1994 
private medical record shows that he furnished a history of 
an intermittent skin rash "since 1969, which he claims it 
occurs since he came back from Vietnam," this statement must 
be contrasted with the medical evidence, which first 
demonstrates the presence of skin problems on or about 1976, 
or about eight years subsequent to his separation from 
service.

A skin rash is not a disability for which a one-year 
presumptive period for service connection can be applied, nor 
is it a disorder for which presumptive service connection can 
be granted based on exposure to herbicide agents (with the 
exception of chloracne or other acneform disease consistent 
with chloracne).  As noted above, this does not preclude the 
veteran from otherwise demonstrating that the skin rash in 
1976 is in fact related to his service.  See Combee, supra.  
However, it must again be noted that the medical evidence 
does not include any findings whereby the veteran's skin rash 
has been etiologically linked to his period of active 
service.  Similarly, there are no such findings showing that 
his skin rash has been deemed to be a product of herbicide 
exposure, or that it has been found to be a symptom or 
otherwise representative of chloracne or an acneform disease 
consistent with chloracne.

The evidence, in brief, shows that a skin rash was first 
manifested subsequent to the veteran's separation from 
service, and does not indicate that it was related to that 
service or to possible exposure to herbicide agents therein.  
The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a skin rash.


ORDER

Service connection for leukemia, including as due to exposure 
to herbicides, is denied.  

Service connection for a skin rash, including as due to 
exposure to herbicides, is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

